Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 1 of 14   PageID #: 1


WEINBERG, ROGER & ROSENFELD

ASHLEY K. IKEDA 2955-0
JERRY P.S. CHANG 6671-0
Central Pacific Plaza
220 South King Street, Suite 901
Honolulu, Hawaii 96813
Telephone No.: (808) 528-8880
Facsimile No.: (808) 528-8881
e-mail: aikeda@unioncounsel.net
        jchang@unioncounsel.net

Attorneys for Plaintiffs TRUSTEES OF THE
OPERATING ENGINEERS’ TRUST FUNDS

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

TRUSTEES OF THE                        )   CIVIL NO. ____________________
OPERATING ENGINEERS’                   )
TRUST FUNDS (Pension Trust             )   COMPLAINT FOR SPECIFIC
Fund by its Trustees, James E.         )   PERFORMANCE, ASSUMPSIT
Murray, Kevin J. Albanese, F.G.        )   AND DAMAGES; EXHIBIT
Crosthwaite, Patty Dutra Bruce,        )   “1”; SUMMONS
Bryan K. Flake, Thomas                 )
Holsman, Lance Inouye, Tom             )
Squeri, David R, Stabtibm Frabj        )
Williams, Dan Reding, Mike             )
Croll, Justin Diston, David            )
Harrison, Steve Ingersoll, Steve       )
Ingersoll, Charles Lavery, Pane        )
Meatoga, J r., Bruce Noel, James       )
Sullivan and Nate Tucker;              )
Pensioned Health and Welfare           )
Trust Fund by its Trustees,            )
James E. Murray, Kevin J.              )
Albanese, F.G. Crosthwaite,            )
Patty Dutra Bruce, Bryan K.            )
Flake, Thomas Holsman, Lance           )
Inouye, Tom Squeri, David R,           )
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 2 of 14   PageID #: 2


Stanton, Frank Williams, Dan             )
Reding, Mike Croll, Justin               )
Diston, David Harrison, Steve            )
Ingersoll, Charles Lavery, Pane          )
Meatoga, Jr., Bruce Noel, James          )
Sullivan and Nate Tucker;                )
Hawaii Health and Welfare                )
Trust Fund for Operating                 )
Engineers by its Trustees,               )
Lance Inouye, Rodney Nohara,             )
Kathleen Thurston, Randall               )
Ching, Corey Yamashita, Dan              )
Reding, Pane Meatoga, Jr., Steve         )
Ingersoll, Analesea Tuiasosopo           )
and Justin Diston; Hawaii                )
Operating Engineers Annuity              )
Trust Fund by its Trustees,              )
Lance Wilhelm, Kathleen                  )
Thurston, Corey Yamashita,               )
Marnie Koga Hursty, Leonard              )
Dempsey, Dan Reding, Pane                )
Meatoga, Jr., Steve Ingersoll,           )
Brandon Ili and Justin Diston;           )
Operating Engineers and                  )
Participating Employers Pre              )
Apprentice, Apprentice and               )
Journeyman Affirmative                   )
Action Training Fund for                 )
Hawaii by its Trustees, Leonard          )
Leong, Gary Iwamoto, Richard             )
Heltzel, Ryder Coelho, Russell           )
Inouye, Dan Reding, Pane                 )
Meatoga, Jr., Steve Ingersoll,           )
William Greig and Justin Diston;         )
Hawaii Operating Engineers               )
Industry Stabilization Trust             )
Fund by its Trustees, Lance              )
Wilhelm, Ken Kawamoto, Joyce             )
Furukawa, Kyle Nakamura, Dan             )
Reding, Pane Meatoga, Jr., Steve         )

                                     2
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 3 of 14   PageID #: 3


Ingersoll, Clarence “Black”        )
Huihui and Justin Diston;          )
Operating Engineers Local          )
Union No. 3 Vacation, Holiday      )
and Sick Pay Trust Fund, by        )
its Trustees, James E. Murray,     )
Bryan K. Flake, Lance Inouye,      )
Tom Squeri, Dan Reding, Justin     )
Diston, David Harrison and Dan     )
Reding),                           )
                                   )
               Plaintiffs,         )
                                   )
     vs.                           )
                                   )
CHERRY CREEK RECYCLING,            )
LLC, a Colorado Limited Liability )
Company, also known as/doing       )
business as CHERRY CREEK           )
RECYCLING, HAWAII,                 )
                                   )
               Defendant.          )
__________________________________ )


                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES


      Come now Plaintiffs above-named by their attorneys,

Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

above-named alleges and avers as follows:




                                     3
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 4 of 14   PageID #: 4


                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

            1.    Plaintiffs are the Trustees of the Operating

Engineers’ Trust Funds, which include the Pension, Pensioned

Health and Welfare Trust Fund, Hawaii Health and Welfare Trust

Fund for Operating Engineers, Hawaii Operating Engineers Annuity

Trust Fund, Operating Engineers and Participating Employers

Pre-Apprentice, Apprentice and Journeyman Affirmative Action

Training Fund for Hawaii and Hawaii Operating Engineers’ Industry

Stabilization Trust Funds and the Operating Engineers Local Union

No. 3 Vacation, Holiday and Sick Pay Trust Fund (hereinafter

referred to as “Trust Funds”).

      2.    This action arises under the Labor-Management

Relations Act, 1947, as amended, the Employee Retirement Income

Security Act of 1974, and the Multiemployer Pension Plan

Amendments Act of 1980, as hereinafter more fully appears.

Jurisdiction is founded on questions arising thereunder and more

specifically under 29 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

      3.    At all times material herein, each of the above-named

Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

benefit plan organized and existing under the laws of the United

                                     4
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 5 of 14   PageID #: 5


States and whose principal offices are in the City and County of

Honolulu, State of Hawaii. At all times herein mentioned, each of

the above-named Trust Funds was, and now is, an express trust

created by a written trust agreement subject to and pursuant to

Section 302 of the Labor-Management Relations Act (29 U.S.C. §

186) and a multiple employer benefit plan within the meaning of

Sections 3 and 4 of the Employee Retirement Income Security Act

(29 U.S.C. §§ 1002 and 1003).

      4.    Plaintiffs are informed and believe, and thereon allege,

that at times relevant herein Defendant CHERRY CREEK

RECYCLING, LLC (hereinafter “Defendant” or “Defendant CCR”),

was, and is now, a Colorado Limited Liability Company, also known

as/doing business as CHERRY CREEK RECYCLING, HAWAII, doing

business in the State of Hawaii.

      5.    On or about October 26, 2018, Defendant, by and

through its Registered Agent and Division Manager, GEORGE

KALAULI, made, executed and delivered to the Operating Engineers

Local Union No. 3 of the International Union of Operating

Engineers, AFL-CIO (hereinafter “Union”), that certain written

collective bargaining agreement, entitled “MEMORANDUM OF


                                     5
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 6 of 14   PageID #: 6


AGREEMENT DEMO TRUCKING AGREEMENT” (hereinafter

“Agreement”) covering Defendant’s covered employees in the State

Of Hawaii. A true copy of said Agreement is attached hereto as

Exhibit “1,” and is incorporated herein by reference. Said

Agreement by its terms incorporated the various Trust Agreements

establishing each of Plaintiffs’ trusts. By said agreement(s),

Defendant promised to contribute and pay to the Trust Funds

(hereinafter collectively referred to as “Trust Funds” or “Plaintiffs”)

certain amounts for employee benefits, for work performed by

Defendant’s covered employees, which amounts would be paid to

the Trust Funds on or before the due dates as specified in said

agreement(s), commencing on and after October 26, 2018.

      6.    By said agreement(s), Defendant promised to submit

timely reports to the Trust Funds regarding hours worked by

Defendant’s covered employees, which reports would be submitted

to the Trust Funds on or before the due dates as specified in said

agreement(s), commencing on and after October 26, 2018 to permit

audits of its payroll records to allow Plaintiffs to ascertain whether

all contributions due have been paid, and to post a surety bond or




                                     6
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 7 of 14   PageID #: 7


cash-in-escrow to secure payment or contributions if required by

the Trust Funds.

      7.    By said agreement(s), Defendant agreed to be subject to

and bound by all terms and conditions of the various trust

agreements, and further promised that in the event any monthly

contributions were not paid when due, Defendant would pay to

each trust fund liquidated damages in the amount of twenty

percent (20%) of the contributions due to each respective fund or

twenty dollars ($20.00), whichever is greater, for each and every

delinquent monthly contribution as provided by said agreement(s),

for each delinquency as and for liquidated damages and not as a

penalty.

      8.    By virtue of said agreement(s) and 29 U.S.C. §1132(g),

Plaintiffs are entitled to an award of liquidated damages equivalent

to interest at the rate prescribed in said agreement(s), of 12% per

annum, or under 26 U.S.C. §6621, whichever is greater, on any

unpaid contributions, such amount to be in lieu of the above-

mentioned liquidated damages, if such amount is greater than the

above-mentioned liquidated damages.




                                     7
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 8 of 14   PageID #: 8


      9.    By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

an award of interest at the rate prescribed under said agreement(s),

of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

on any unpaid contributions.

      10. By said agreement(s), the Plaintiffs are authorized and

empowered to have authorized representatives of the Plaintiffs’

Administrative Office examine and audit the payroll books and

records of Defendant to permit Plaintiffs to determine whether the

Defendant is making full payment as required under said

agreement(s).

      11. Plaintiffs have notified Defendant and have demanded

that said Defendant submit timely payments and reports, but said

Defendant has failed, neglected and/or refused to do so.

      12. Defendant now continues to fail, neglect and/or refuse to

submit timely payments and reports, and unless ordered to

specifically perform the agreement(s) to submit timely payments

and reports, Defendant will continue to fail, neglect and/or refuse

to submit timely payments and reports. Plaintiffs have no plain,

speedy and adequate remedy at law in that the reports must be

prepared by Defendant and said Defendant’s continued refusal,


                                     8
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 9 of 14   PageID #: 9


neglect and/or failure to submit timely payments and reports will

give rise to a multiplicity of suits unless said Defendant is ordered

to submit timely payments and reports pursuant to said

agreement(s).


                      SECOND CAUSE OF ACTION
                     (ASSUMPSIT AND DAMAGES)

      13. Plaintiffs reallege and incorporate herein by reference

each and every allegation set forth in paragraphs 1. through 12. of

the First Cause of Action hereinabove set forth.

      14. By said written agreement(s), Defendant agreed that

payment of employee benefit contributions to the various Trust

Funds would be based upon the total number of hours worked by

each covered employee. Defendant employed workers covered by

the provisions of said written agreement(s), and said workers

performed work and labor undertaken by Defendant during the

time said agreement(s) were in full force and effect.

      15. Defendant’s current known delinquencies to the Plaintiffs

are as follows:




                                     9
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 10 of 14   PageID #: 10


       1. Contributions (10/18-6/19 “interim” audit): $11,404.85

       2. Liquidated Damages (10/18-6/19
          “interim” audit):                                $ 2,427.66

       3. Interest, through 9/5/19
          ($3.75 per diem):                                $   646.87
                                           Total:          $14,479.38

  plus attorneys’ fees and costs, for said report periods, plus

  additional interest accruing from September 5, 2019 at $3.75 per

  diem.

       16. Defendant may owe Plaintiffs additional monetary

  payments for Defendant’s covered employees, the amount of which

  is unknown at this time. If such moneys are owed, said amounts,

  together with liquidated damages as provided in said agreement(s),

  are presently due and owing and have not been paid.

       17. Defendant’s obligations to Plaintiffs, pursuant to said

  agreement(s), to make contributions are continuing obligations and

  Defendant may accrue and owe additional amounts plus liquidated

  damages up to the time of trial or proof.

       18. At all times herein mentioned, it was, and now is,

  impracticable and extremely difficult to fix the amount of actual

  damages to Plaintiffs as a result of the non-payment of said

  contributions. The amounts agreed upon herein, as hereinbefore

                                      10
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 11 of 14   PageID #: 11


  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for

  the damages caused the Plaintiffs by the non-payment of said

  contributions.

       19. By said agreement(s), Defendant further promised that if

  it became necessary for Plaintiffs to take legal action to enforce

  payment of contributions and/or liquidated damages from

  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

       20. By virtue of the foregoing, Plaintiffs have been damaged

  in the amount of $14,479.38, plus interest at $3.75 per diem from

  September 5, 2019, and such additional amounts as may be proven

  at trial of hearing on proof.

       21. It has been necessary for the Plaintiffs to engage counsel

  for the purpose of collecting said contributions and liquidated

  damages, and Plaintiffs are entitled to reasonable attorney’s fees in

  connection therewith.

       WHEREFORE, Plaintiffs pray for relief and judgment against

  Defendant CHERRY CREEK RECYCLYING, LLC, a Colorado Limited

  Liability Company, also known as/doing business as CHERRY


                                      11
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 12 of 14   PageID #: 12


  CREEK RECYCLING, HAWAII (“Defendant”), as to the First and

  Second Causes of Action hereinabove set forth, as follows:

       1.    That the Court orders Defendant to submit timely reports

  and payments in accordance with said agreement(s).

       2.    That the Court orders Defendant to permit Plaintiffs to

  audit its payroll books and records for the period of October 26,

  2018 through the present in accordance with said agreement(s).

       3.    That the Court awards to Plaintiffs and against

  Defendant such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided (July 2019 report

  currently outstanding), plus such other amounts as may be due

  and owing at the time of trial or proof.

       4.    That the Court awards to Plaintiffs and against

  Defendant interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the




                                      12
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 13 of 14   PageID #: 13


  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).

       5.    That the Court orders and compels Defendant

  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

       6.    That the Court awards the Plaintiffs and against the

  Defendant the sum of $11,404.85 in known contributions per

  October 2018 through June 2019 audit, plus interest on said

  contributions at the rate prescribed under the agreement(s) of

  twelve percent (12%) in the minimum amount of $646.87 through

  September 5, 2019, and at $3.75 per diem thereafter.

       7.    That the Court awards the Plaintiffs and against the

  Defendant liquidated damages for the October 2018 through June

  2019 audit, as provided in said agreement(s) of $2,427.66, or an

  amount equal to interest (computed at the rate prescribed under

  the agreement(s) of twelve percent (12%) or 26 U.S.C. § 6621,

  whichever is greater), on any unpaid contributions due and owing

  pursuant to said agreement(s), whichever amount is greater. 29

  U.S.C § 1132(g).


                                      13
Case 1:19-cv-00495-HG-WRP Document 1 Filed 09/12/19 Page 14 of 14   PageID #: 14


       8.    That the Court awards the Plaintiffs and against the

  Defendant such additional amounts, including, but not limited to,

  liquidated damages, interest (12%) on any additional report or audit

  contributions from their due dates, as may, by proof, be shown to

  be due and owing at the time of trial or proof.

       9.    That the Court awards the Plaintiffs and against the

  Defendant all collection costs, costs of court and reasonable

  attorneys' fees pursuant to said agreement(s) or other laws.

  29 U.S.C. § 1132(g).

       10. That the Court orders and awards any further and

  additional relief as the Court deems proper.

       DATED: Honolulu, Hawaii,                 September 12         , 2019.

                                    WEINBERG, ROGER & ROSENFELD

                                           /S/ JERRY P.S. CHANG

                                        ASHLEY K. IKEDA
                                        JERRY P.S. CHANG
                                        Attorneys for Plaintiffs
                                        TRUSTEES OF THE
                                        OPERATING ENGINEERS’ TRUST
                                        FUNDS




                                      14
